Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 1 of 14




                      UNITED STATES DISTRICT CO URT
                    THE SO UTHERN DISTRICT O F FLO RIDA




        M ichelle Hudson

        PLALINTIFFI3)

      VS.

       V IC IPRO PERTIES/O W N ER
       HAR RAH'S CASINO

                                              JURY TRIA L DEM A ND

        Defendantlg)
                                                   /




                   C O M P LA IN T




                                                                                   y   u
Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 2 of 14




        1.   Plainti
                   flM ichelle Hudson Hale,is a citizen ofthe U.S.,

             and has been since bidh,the Plainti# currently

             resides in M iam i,Florida.

             MAILING ADDRESS
             18117 BISCAYNE BLVD #1008
             ADVENTURA,FLO RIDA 33160
             714 369-0472




       2.    DEFENDANT
             VICIPRO PERTIES /OW NER
             HARRAH'S CASINO
             535 Madison Avenue 20TH FLO OR
             New York,NY 10022



             CASE # 18GL81296
Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 3 of 14




             1. R EASO NS FO R STATING C LA IM
                AS IT PERTA INS TO PR EM IS ES
                         LIA B ILITY

   Nevada Revised StatutesTitle 54.Professions,Occupationsand Businessesj
   651.015.CivilIiabilityofinnkeepersfordeathorinjuryofpersonon premises
   caused by person who is notemployee

   1.Anownerorkeeperofan#hotel,inn,motel,motorcourt,boardinghouseorlodglng houseisnotcivillyIi
                                                                                             ableforthe
   deathorinjul
              y ofapatronorotherpersononthepremisescausedbyanotherpersonwho i
                                                                            snotanempl
                                                                                     oyeeunderthe
   controlorsupervision ofthe ownerorkeeperunl
                                             ess:
   (a)Thewrongfulactwhichcausedthedeathorinjurywasforeseeable;and
   (b)Thereisapreponderanceofevidencethattheownerorkeeperdidnotexerciseduecareforthesafetyofthepatron
   orotherperK nonthepremises.
   2.Anownerorkeeperofanyhotel,inn,motel,motorcourt,boardinghouseorIodginghouseiscivill
                                                                                      yIiableforthedeathor
   injuryofapatronorotherpersononthepremi
                                        sescausedbyanotherpersonwhoisnotanempl
                                                                             oyeeunderthecontrolor
   supervi
         sionoftheownerorkeeperi
                               f:
   (a)Thewrongfulactwhichcausedthedeathori
                                         njurywasforeseeable;and
   (b)Theownerorkeeperfailedtotake reasonabl
                                           eprecautionsagainsttheforeseeablewrongfulact.

    Thecourtshalldetermineasamatteroflaw whetherthewrongfulad wasforeseeableandwhethertheownerorkeeper
   hadadutytotakereasonabl
                         e precautionsagainsttheforeseeablewrongfulactofthepersonwhocaune thedeathor
   injury.

   3.Forthe purposesofthissection,a wrongfulactis notforeseeable unless:

   (a)Theownerorkeeperfail
                         edtoexercl
                                  seduecareforthesafetyofthepatronorotherpersononthepremi
                                                                                        ses;or
   (b)Priori
           ncidentsofsimilarwrongfu!actsoccurredonthepremi
                                                         sesandtheownerorkeeperhadnoti
                                                                                     ceorknowl
                                                                                             edgeof
   those incidents.
Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 4 of 14




                  Il. CA USE O F ACTIO N

   This action results from the shoe ofthe plainti# being lodged

   In a opening ofa tearw ithin the carpetw hich is on the right

   Side ofthe floorin the hallofwhich one m ustcross necessary

   To getto the room thatw as reserved fortwo days.


   The Plainti# hasjustexited from the elevatorand follows the
   Bellm an and daughterw ho have the luggage needed forthe

   Stay. The Plainti# follow s behind both individuals notknowing
                   $




   The finaldestination ofthe room . Itis im possible to follow

   These individuals directly in frontofPlainti# w ho experience

   No problem s walking across the area ofw hich trips the

   Plainti#,and seeing the area thatcould notbe seen from

   Behind the two individuals. The plainti: does nothave

  Any w ay to see the dangerahead orconsiderthe thought

  Thatthe carpetw as torn as there w as no sign ofdanger

                                4
Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 5 of 14




   O rwarning to watch ones step,orto use caution due

   To unseen possible dangeranyw here atany tim e.




   Both padies being followed by the plainti# both have shoes that

   Enclose the entire footand experience no di#iculty and continued

   The course being follow ed by the Plainti; butbecause she had

   A shoe w ith open toes,the booom ofthe scandalbecam e lodged

   In the opening within the carpet,Iodging the shoe there w hich

   Caused the footto be separated from the shoe,causing the

   Plainti; to stum ble and failing from attem pts to stop the fall

   By loosing complete balance and being thrustforward,causing
   The Plainti# to Fallforward very hard floor.


   The shoe had to be rem oved physically from the area w here

   Itbecam e em bedded into the area the frontofthe sandal

   Becam e em bedded undera m etalbarputthere to be a possible

   Partition on the carpetw hich rem ained secure underthe padding
Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 6 of 14




   Ofthe carpetw here itwas secured to the floorunderthe

   Padding and underthe carpet.


   The days to follow there were additionalpictures needed and

   Pictures show a yellow sign thatsom eone has in an a area

   By a elevatorclose to the accidentarea.


   Had this sign have been posted bythe area ofthe injury

   Ofthe plainti#,the accidentand injury would have been
   Avoided.


   Because there w as a failure to take reasonable precautions and

   Preventing take reasonable precautions against unforeseeable

   W rongfulacts ofwhich the ownerorkeeperhas a duty to

   Take reasonable precautions againstthe foreseeable danger

   Thatcan occufw hen one walking on a dam aged carpetwearing

   A shoe footcovering ofany type, the Defendantis in violating

   Nevada Revised StatutesTitle54.Professions,Occupationsand Businessesj



                                      #
Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 7 of 14




   651.015.CivilIiabilityofinnkeepersfordeathorinjuryofperson on premises
   caused by person who is notem ployee.Please referto Breach OfDuty

   OfCareaccording to NevadaSupreme Coud section 51(2018),(a),(b),
   (c),and (d).

   There wasno employee whocaused this injuy Itishowever,the responsibility
   Ofthe ownerorkeeperto keep the prem ises safe and this was a failure

   Ofresponsibilityon behalfofownerofthe prem ises atHarrah's

   Casino,Iocated in Las Vegas,Nevada.
Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 8 of 14




    651.015.Civilliabilityofinnkeepersfordeathorinjul ofpersononpremises
    caused by person who is notem ployee.


    Therewasno employee whocaused this injury.Itishowever,the responsibility
    Ofthe ownerorkeeperto keep the prem isessafe and this wasa failure

    Ofresponsibilityon behalfofownerofthe prem ises atHarrah's

    Casino,located in LasVegas,Nevada.




*




                                      /
Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 9 of 14




       A C LA IM FO R PU NITITIV E
      DA M A G ES BY INC LUD ING A
   PR O UCTIO NO F DISC O V ERY EVIDENC E


          D EC LA RA TO RY RELIEF



            An actualcontroversy has arisen and exists between each

            party concerning the following CLAIM OF LOSS:




                                      '
                                      ?
Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 10 of 14




                DECLA RATO RY RELIEF


        29. Plainti#incorporatesbyreferencetheallegatjons
        fully setfodh herein.



        30. An actualcontroversy has arisen and exists beO een each

             pa@ concerning th@following:

                   A.     Defendants Iack ofcom pliance to Statutes and

                          IaWS governing corporate Iaw .


                   B.     any and aIIotherissues thatm ay be show n

                          according to proof.


        31. The plaintiffrequestsa trialbyjury and aIIJudicial
             declarations necessary to enable both parties to

             ascedain aIIrights and duties as they pertain to

             this case.

             The Plaintiffrequests th4tthis trialrem ain open and

             available foraIIinterested padies to view untilthis

             case has concluded.



             W HEREFORE,Plaintiffts)prayforthe following relief:




                                            /ô
Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 11 of 14




        1.     An award ofcom pensatory damages in the amountto be show n

               according to proof;

        2.     Declaratory reliefas required herein;

               Attorneys fees and costs to the extentallowed by law ;


        4.     Punitive Dam ages as itapplies to Corporations and acts
               m ade by em ployees,as a Corporate em ployer,Iike and

               individualem ployer,m ay be held Iiable forpuni
                                                             tive

               damages where there is proofofwillfuland w anton

               m isconduct,

               Reference:Schropp v.Crown Eurocars,Inc.,654 So.2d 1158.



        5. Suchfudherand otherreliefasthiscourtdeemsjustand
               proper.
        6, Such reliefforM entalAnguish,Pain Sufering

               Loss OfFam ily Mem ber

        8. A trialbyjury as itappliesto Florida Statute 913-
               Case References:

      State F,Neil,457 So.2d 481(FIa.1984)'
                                          ,City ofMiamilt


    Cornett,

             463So.2d399 (Fla.3DCA 1985).
Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 12 of 14




             Am endm ents to this pleading willbe m ade available to

             this courtwithin the nextfew weeks regarding Pleadings

             forany and alIclaims forreliefnotstated herein.
Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 13 of 14




        DA M AG ES ESTIM ATE O F LO SS
     HAR RA H 'S CAS INO D EC EM BER 26,2018

    INCO M E FO R THE YEAR O F 2018
                                                   $500,000.000
    LO ST W AG ES/ ESTIM ATE
    EARNING S LOST 12/2018-PRESENT
                                                    $ 500,000.00 X3 =
                                                    $ 1 M ILLION

    PERSO NAL INJURY ESTIM ATE
    BASES O N THE FO LLO W ING :

    HEAD CO NC USSIO N
    M INISTRO KE
    LO SS 100% BO DY USE CAPAC ITY
    FO R A LIFE EXPECTANCY/20 YRS.                  $ 7 M ILLION


    M EDICAL CO ST ESTIM ATE                          $65,000.00

   PAIN/SUFFERING ESTIM ATE                          $450,000.00



              TOTAL LOSS                            $4 ,515,000.00
    Case 1:20-cv-25267-KMM Document 1 Entered on FLSD Docket 12/28/2020 Page 14 of 14




/                                               'z                    g             '.
                                                                                     'y
                                                                                      '
                        #        Plaintiff Signature



                 Hereby notarized on this

                    V thdayx           .                      2:2:.
j,                                                                                  .'
                   K gna                      ota -

                  Notary seal

                 **'%       RBNEB M . LD ER
                        MYCOMMI
                              SSION #60945846
                 %0.vV EXPIRES:Januaryû9,2024
                G.                                    7,L
